UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2151


LEO L. PAYNE,

                Plaintiff - Appellant,

          v.

S. RANDOLPH SENGEL, Chief Commonwealth Attorney, Alexandria,
Virginia; STEVEN ESCOBAR, Police Officer, Alexandria Police
Department,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:12-cv-00852-JRS)


Submitted:   December 19, 2013            Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leo Lionel Payne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Leo Lionel Payne appeals the district court’s order

accepting      the     recommendation         of    the     magistrate     judge     and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).           We have reviewed the record and find no

reversible     error.         Accordingly,     we    deny     leave   to   proceed    in

forma pauperis and dismiss the appeal for the reasons stated by

the   district       court.      Payne   v.    Sengel,      No.   3:12-cv-00852-JRS

(E.D.   Va.    Sept.    4,     2013).     We       dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                             DISMISSED




                                          2